                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 BURRELL BEHAVIORAL HEALTH,                         )
                                                    )
                                Plaintiff,          )
                                                    )
                      v.                            )      Case No. 6:19-03251-CV-RK
                                                    )
 DRS GROUP,                                         )
                                                    )
                                Defendant.          )
                                             ORDER
       This diversity action involves a contract between Plaintiff Burrell Behavioral Health and
Defendant DRS Group for bulk scanning services of Plaintiff’s protected health information
(“PHI”). Plaintiff alleges, among other things, that Defendant failed to appropriately safeguard
the PHI and now refuses to return the PHI until Plaintiff pays its invoices.
       Before the Court is Plaintiff’s motion for temporary restraining order, show cause order
and preliminary injunction (the “Motion”). (Doc. 2.) Plaintiff filed this lawsuit on July 16, 2019,
and contemporaneously filed the Motion. Defendant has not been served. Because Plaintiff did
not certify in writing the efforts it made to give notice to Defendant, nor did it explain why it
should not be required to give such notice, the Court cannot issue a temporary restraining order.
See Fed. R. Civ. P. 65(b)(1)(B). Because Defendant has not yet been given notice of the motion,
the Court also cannot rule on the motion for a preliminary injunction. See Fed. R. Civ. P. 65(a).
Accordingly, Plaintiff’s Motion is DENIED. If Plaintiff believes a temporary restraining order or
preliminary injunction is still necessary, it may file a new motion that complies with Rule 65.
       IT IS SO ORDERED.

                                              s/ Roseann A. Ketchmark
                                              ROSEANN A. KETCHMARK, JUDGE
                                              UNITED STATES DISTRICT COURT

DATED: July 17, 2019
